Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 1 of 15




                 EXHIBIT L
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 2 of 15




SAMUEL P. NEWTON (9935)
Counsel for Defenclant/Appellant
Law Office of Samuel P. IS^wton, PC
The Historic KM Building
40 2nd Street E, Suite 222
Kalispcll.MT 59901-2314
Tel. 801-624-6530 (UT)
Tel. 406-407-7323 (MT)
Fax 406-203-1144
■sain@.siiosvionla\v.(:om


                             IN THE SECOND DISTRICT COUR'F
                             WEBER COUNTY, STATE OF UTAH


                                                   *** UNDER SEAL***
 STATE OF U’FAH,
                                                   REPLY TO MEMORANDUM IN
      Plaintill',
                                                   OPPOSITION TO EX PARTE
                                                   MOTION FOR PAYMENT OF
         vs.
                                                   ATTORNEY FEES AND LITIGATION
                                                   EXPENSES
 DOUGLAS A. LOVELL,
     Defendant.
                                                   Case No. 921900407

                                                   Judge Michael D. DiReda

        Defendant, DOUGLAS A. LOVELL, by and through counsel of record, Samuel P.

Newton, replies to Weber County’s response' to his motion.^

       The County estimates that it has fulfilled the obligation to give Mr. Lovell an attorney.

Memo in Opposition (“Opp.”) at 3. It argues that this is a contractual matter that should be




' Mr. Lovell does not agree that Weber County has standing to object to this request. As he noted,
the State should have no part in the selection and funding of its adversaiy. Motion at 4. The County
funds both the prosecution and the defense and has, already, sought to limit the work appellate
counsel has done and needs to do in this case. He recognizes that this court has already denied a
similar motion at the trial level, and .so, consequendy, he seiA'ed this motion on the county. He,
nonetheless, renews his objection here.
  This reply is filed later than allowed under the rules. Counsel did not receive a copy of the
County’s opposition until the date the rejjly was due, Mr. Baron indicated in email correspondence
that he would not oppose a late response.

                                                                             NEWTON000344
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 3 of 15




 governed by the parties. Opp. at 5. Essentially, it argues that counsel “knew going into this case

 that he was handling a capital case” which “would require a substantial amount of time to complete

 ...” Opp. at 6. Yet, somewhat contradictory, the county argues that counsel “is being generously

 compensated, and he will continue to be compensated” so long as he justifies the expenditures.

 Opp. at 7.

        Mr. Lovell agrees that the county has authorized 515,000 in additional funding toward

 handling the 23B Remand motion as well as revising the brief. However, the county has taken the

position that the original 575,000 authorized constitutes the entirety of the amount it will pay for

preparation of the brief and the reply brief. See email correspondence with Bryan Baron (Exhibit

A). To date, counsel has exceeded that amount by over 57,000. Those excesses were prompted by

major abnormalities that counsel did not, and realistically could not, contemplate at the outset;

that Mr. Young did virtually nothing in representing Mr. Lovell. Indeed, he was fired for this

misconduct specifically and the bar has opted to pursue formal disciplinary action against Mr.

Young. This required counsel to spend an inordinate amount of time interviewing witnesses who

were not called at trial (or inadequately prepared), collaborating on the creation ofwitness affidavits

and writing and preparing a several hundred-page motion for 23B remand.

        In fact, standard practice on a capital defense appeal would be to not raise ineffective

assistance of counsel claims on direct appeal because of the difficulty of securing an adequate

record to support the claims. However, because the ineffective assistance appeared to be major

and serious, Mr. Lovell, after careful consultation with counsel decided that the best approach

would be to raise these issues now. No party anticipated the major nature of counsel’s failures at

the outset. Certainly the county did not anticipate the failures because it was only after counsel’s

work on the appeal and the discovery of these issues that the county opted to terminate Mr. Young.



                                                                               NEWTON000345
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 4 of 15




 That termination was specifically related to Mr. Young’s misconduct. See Aflidatat of Michael

 Bouwhuis (Exhibit B).

        Additionally, after filing the motion for Rule 23B remand, the Utah Supreme Court denied

ruling on the motion until after the briefs were completed. This required counsel to fully brief Mr.

Lovell’s direct appeal. Counsel nearly completed that work, resulting in an over 300-page brief on

direct appeal. However, on the eve of filing Mr. Lovell’s brief, the State filed a response to the Rule

23B Motion, indicating that it would not oppose a remand. Given the State’s lack of opposition,

the Utah Supreme Court granted the Rule 23B modon.

        Between that time, the Utah State Bar has moved forward with disciplinary proceedings

against Mr. Young. Counsel represented Mr. Lovell before that body and was asked to testily as a

witness at a formal disciplinary proceeding. Counsel spent dme preparing for that proceeding,

which has been important to Mr. Lovell’s case as further evidence of his trial counsel’s misconduct.

He also has regularly communicated with Mr. Lovell about updates on the case.

        The county has indicated that it will not pay for any of the foregoing work that exceeded

the 875,000 soft cap in the contract. Indeed, the county’s position is that counsel contracted for

$75,000 for the appeal and that any work related to the 23B Remand will be covered by the

additional $15,000 authorized. The county has plainly indicated that counsel will not be allowed

additional funding. Coupled with the denial of $7,000+ for work already performed, that leaves

counsel with a mere fifty hours (or so) for work related to a seven-day evidentiary hearing involving

at least twenty-five witnesses and revisions to his brief. The hearings alone will take fifty-plus hours

and preparation will tzike two or three times that number of hours.

        The extra hearings will likely substantially add to the length of the brief and Mr. Lovell also

must consider that the Utah Supreme Court will deny a motion to file an overlength brief, in which

case, he will have to substantially cut the brief to fit within page limitations. The process of writing

                                                                                NEWTON00034t
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 5 of 15




 and revising the briefwill not be short and will likely take at least more than 100 hours. Had counsel

 known the nature of the case and the nature of the ineffective assistance claims that would be

 raised, he would have asked the county for a minimum of at least two to three times the requested

 amount

        Thus, while the county characterizes this is a non-ripe issue, it has already resulted in its

refusal to fund over $7,000 in work conducted on the case. It has also refused to fund any work

related to revising the brief or writing the reply that exceed the $15,000 it has authorized. Because

that will likely be exceeded in preparation for the 23B hearing, this court should address the issue.

“A dispute is ripe when a conflict over the application of a legal provision has sharpened into an

actual or imminmi clash of legal rights and obligations between the parties thereto." Fundamentalist

Church ofJesus Christ of Latter-Dc^ Saints v. Idndbag, 2010 UT 51, ^ 40, 238 P.3d 1054, 1065-66

(quoting        Consir. Co. v. Robbins, 2009 UT 52, f 29,215 P.3d 933 (emphasis added); see also Utah

Safe to Leant-Sqfe to Worsh^ Coal, Inc. v. Slate, 2004 UT 32, f 20,94 P.3d 217 (“[A]n issue is not ripe

for review where there is no actual or imminent clash between the parties.”) (emphasis added). There

is already a clash of interests over payment of fees, since the county will not reimburse Mr. Lovell

for actual e3q)enditures already made, and this issue will imminently escalate to greater detriment

to Mr. Lovell when the county refuses to fund anything beyond its offer of $15,000 which Mr.

Lovell contends is not adequate for the remainder of work to be done. Therefore, the issue is ripe.

        This court has the constitutional responsibility to guarantee that Mr. Lovell has adequately

funded counsel on his direct appeal independent ofany statutory provision and to the extent Utah’s

Indigent Defense Act conflicts with this constitutional mandate, it is unconstitutional under both

the United States and Utah constitutions. “The Sixth Amendment right to counsel extends to a

defendant's first appeal as of right This right includes the right to state-paid counsel for indigent

defendants." State v. Gail^, 2016 UT 35, T| 26, 379 P.3d 1278 (citing Pmnsyhania v. Finl^, 481 U.S,

                                                                               NEWTON000347
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 6 of 15




 551, 554, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987) ((“[DJenial of counsel to indigents on first appeal

 as of right amount[s] to unconstitutional discrimination against the poor.”); Gardner v. Holden, 888

 P.2d 608, 622 (Utah 1994) (statute “provides for the assignment of counsel at state ejqaense only

 during the trial proceedings and the first appeal ofright or other remedies before or after convicdon

that the attorney considen to be in the interest ofjusdce.”).

        Mr. Lovell’s right to the effective assistance of his appellate counsel is compromised if the

county is allowed to underfund counsel’s representation. “Defendants additionally have the right

to the effective assistance of counsel on direct appeal.” Gail^, 2016 UT 35, ^ 27 (citing Bnmer v.

Carver, 920 P.2d 1153, 1157 (Utah 1996) (“The Due Process Clause of the Fourteenth Amendment

guarantees the right to effective assistance of appellate counsel.”); Evitts v. Lucq>, 469 U.S. 387,396,

105 S.Ct. 830, 83 L.Ed.2d 821 (1985) (“A first appeal as of rig^t... is not adjudicated in accord

with due process oflaw if the appellant does not have the effective assistance of an attorney.”). “For

counsel to be effective in the case of an indigent defendant, the state must provide a defendant with

access to ‘the raw materials integral to the building of an effective defense.’” Stale v. Carreno, 2006

UT 59,1 8, 144 P.3d 1152 (quoting            t». Oklahoma, 470 U.S. 68, 76-77, 105 S.Ct. 1087, 84

L.Ed.2d 53 (1985). Indeed, it creates a conflict of interest since appellate counsel will have an

incentive to work less—and may have to out of economic necessity—on the case given the lack of

adequate funding.

        As the Utah Supreme Court put it, almost fifty years ago, “[w]e think a wise legislature

intended to and did remove the burden of affording counsel for impecunious defendants in

criminal cases from the dred shoulders of the legal profession and placed it upon society, where it

has always rightfuUy belonged.” Washington Cp. v. Day, 22 Utah 2d 6, 10,447 P.2d 189,191 (1968);

see also State v. Dixon, 22 Utah 2d 58,59-60,448 P.2d 716, 717 (1968) (“the legislature obligated

the coundes to provide, at their expense, legal services for indigent defendants”).

                                                                                NEWTON000348
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 7 of 15




        However, the county’s proposal here would place the burden squarely on Mr. LoveD’s

appellate counsel. The county should not be “in a poor position to try to avoid its statutory

obligation” to provide the resources to an indigent’s counsel. Halch v. Weber Qy., 23 Utah 2d 144,

148,459 P.2d 436,439 (1969). Nor should it place that burden on appellate counsel. It is troubling

that the State has no less than six attorneys (plus two or three attorneys on the civil side)

representing its interests at the upcoming 23B hearing at a significant cost to the taxpayers, but the

county is unwilling to completely fund one attorney for Mr. Lovell.

       The court also has a statutory responsibility to guarantee adequately funded counsel. As

the Utah Supreme Court put it, the Indigent Defense Act “plainly intends to give the district court

the authority to consider” the appropriate costs for an indigent defendant. Caneno, 2006 UT 59, f

15. As the statute indicates, the county must adequately fund counsel for an indigent defendant

Utah Code Ann. § 77-32-301. Particularly, Mr. Lovell has shown that a failure to adequately fund

him denies him his consdtudonal rights, an express purpose for expending additional funding. See

Utah Code Ann. § 7 7-32-304(3)(b)(i) and discussion supra.

       The statute clearly expresses, contrary to the county’s position, that this court should

compensate counsel so long as the “legal services rendered by counsel” were “under a separate fee

arrangement” and “necessary for the adequate defense of the indigent.” Utah Code Ann. § 77-32-

304(3). That is the case here as preparation of his brief on appeal and conducting the 23B hearing

are necessary for Mr. Lovell’s appeal. And, even if the contract governed the general costs of the

appeal, the additional expenses should be authorized as extraordinary expenses, governed by Utah

Code Ann. § 77-32-305.5. The court can consider and order the payment of those expenses

“reasonably incurred” after considering a motion filed by the indigent defendant and conducting

a hearing on the matter. Id. This court may also depart from the standard contract in cases where



                                                                              NEWTON000349
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 8 of 15




 there is a “compelling reason” to expend additional defense resources. Utah Code Ann. § 77-32-

 306(5). This is just such a case.

                                          CONCLUSION

         Counsel for Mr. Lovell did not anticipate at the outset that this case would involve much

more than simply writing and filing a briefon a capital case. He did not anticipate the extensiveness

of counsel’s ineffectiveness, which necessitated a few-hundred-page motion for Rule 23B remand,

which was subsequently stipulated to and granted by the Utah Supreme Court. He did not

anticipate that this hearing would involve over two dozen witnesses which evidence will need to be

incorporated into a revised brief on appeal. For these reasons, the court should authorize the

payment of fees for work already done on this case and preauthorize up to 200 hours^ in future

work.


        RESPECTFULLY SUBMITTED this 13 day of April, 2017.




               /s/ Samuel P. Newton
        SAMUEL P. NEWTON
        Attorney for Appellant




® Counsel cannot fully estimate how much time it will take, but has made the following estimate:
50-100 hours in preparation for the 23B hearing, 50-60 hours in evidentiary hearing, 50-100 hours
in revising the brief, 50-100 hours in writing the reply brief. In all, the number of hours may well
exceed the 200 asked for.

                                                                             NEWTON000350
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 9 of 15




                               EXHIBIT A

         (Email Corres^oadeace Betweea Couasel and Weber Goaaty)




                                                        NEWTON000351
 Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 10 of 15




  From;    Baron.Bryan bharon®co woljei iil iis
Subject;   RE: Telephone Conference
  Date;    April 11. 2017 at 8:56 AM
    To:    Sam Newton Ham@sni-3wkirilaw.com


     Slim.

    I hf commissionci-s' j)o.silion is llial )ou signed :i conlrncl to liiiiidle this npixml lor $75,000. ■I liei' Icol like llinl was a lul of nionoy to
    p;i\ lor Iho iij)|)c;il of llic scnlcncina plinsc only, even if il is a enpilal ca.se.

    file coiuracl is clear dial die .$75,00(1 cap may only lie eseeeded upon a showing of good cause. •I liey agree dial the 2.1H remand is
    good cause. Inii die focus of ilieir discussion widi you has been on die evidenliary hearing and rei isiiig your initial brief. I'or dial
    work, Iliey have agreed lo increase your eonirael by $15,000,

    If you want lo make a re(|uesl for addilional fuiuliiig for the time you speni pulling logcllier die 2;iR iiunion. I'm sure diey would he
    willing to eonsitler dial, hui iliey are. not open lo paying you addilional money for die oral argunieni.s or die reply brief lieeaiise ihosc
    were holli coniemplaled in die original coiilrael.
    Hryan R. Btirnii
    Depuly Coiinlv Alloriiev
    WHRliR COUN TY Ali'OR.NI-.Y'.S OI-TK 'h;
    ’.ISO Washiiiguin Rlvd...Suilc 230. Ogden. U T 8d40l
    Ofliee: SOI..190.8471
    Ta\: 801 ..3994(.104
    T.niaih liharoiifn eo.'vehei.ul.iis

   From: Sam Newton [mallto;sam@sncwtonlaw.com]
   Sent; Monday, April 10, 2017 3:22 PM
   To: Baron,Bryan
   Subject: Re: Telephone Conference

   Hi-yan, F sure hope I’m niisuiider.slanding. Is the county’s position that iliey will nol pay me for over $7,000 of work 1 have
   already done on lliis case and will only pay me for future work? The end of last year’s invoice was related lo preparing the
   brief, which was over 300 pages, before the Stale stipulated lo a remand. The stuflThis year has had to do with responding lo
   the Motion for 2313 remand (wliich the Supreme Court granted), issues with Doug I.ovell’s bar complaint (which I was asked
   lo testify to by the bar and wliich the Supreme Court screening panel recommended a formal district court proceeding against
   Scan Young) and responding to llic AG’s subpoenas for the 23B remand. All of the work to date has been related lo gelling
   the brief and remand motion ready and dealing with issues related lo the now granted remand. There would be a significant
   number of hours 1 would have lo donate to thi.s case and as a solo practitioner, 1 cannot alTord to work for free on this.

   Anyway, unic.ss I’m misunderstanding, il .sounds like 1 need lo file a reply and ask for a lioaring wiih Judge DiReda. Ifyou’rc
   willing to stipulate and avoid the hearing, let me knoiv.

   sam

                    Samuel P. Newlon / Allorney at laws.-miwisniiwliiiilmv.i'.iim
                    Law Office of Samuel P, Newton, PCOIIice: (406) 407-7323 /
                    Fax: (406) 203-114440 2nd Slrsel E, Suile 222Kalispell, M T
                    59901 v.iv.v sntiwUiiil:wv cniii

                    □Da
           On Apr 10, 2017, al 2:53 PM, Baron.Bryan <b|y,iron v/eii.\vehei.iii.iis> wrote:

           .Sam,

           As I umler.sl;utd the cominissioiicrs |)iisiliiiii, they have pre-approveil 100 hours to go towanis the work lhai is rci|iiired
           on Ihe. remand. That tiieliides the ei ideiiliary hearing and reworking your initial brief. The eoimU will nol release
           addilional funds until that work hiLS been clone. Any olherwork (c.g. ilie last invoiee for 20I6 as well as any work thal
           is required for your reply brief and oral argumenl.s) should he covered by ihe .$75,000.
           Kryiin K. Biiroii
           Depuly ('oumj Alloriiev
           WHBBU COUNTY AITOUNI-IV'S OFFICE
           2.180 Wasbinglon Blvd.. Suile 230, Ogden. I IT 8^1401
           Ofliee: 801 ..199.8471
           Fas; 801,399.8.104
                                                                                                                       NEWTON000352
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 11 of 15




     Ionian.


     From! Sam Newton fmailto:sam®si!ewtonlaw.eom1
     Sent: Monday, April 10, 2017 1:59 PM
     To: Baron,Bryan
     Subject: Re; Telephone Conference

     Sure. We can do lhal il'you want, II was thinking a telephone conicrcnce could let us dialogue aboiil ihe issues
     and see if we need a hearing, I haven’t filed a reply yet. 1 haven’t quite figured out how to respond to your
     response. On the one liand, I agree the issue is moot becau.se if the county has authorized 100 more hours, then
     we’re technically ok for the short tenn. But if 1 send you my outstanding invoice, which is just over $3,000 for
     this year and 1 think about $4,000 still has not been paid from that invoice for last year, then there’s only a few


                                                                 „       .        ______________ J you willing
    to release the money on the last invoice from 20! 6? And should I send you one lor Januaiy'-March 2017? Tlianks
    again.

    sam

          On Apr 10, 2017, at 1:52 PM, Baron,Bryan <hh:ir()ir'</icrr.wcher.iii.iis> wrote;
          Slim.

          I'm iKil elear on wh> we need ii lelcphone conlerencc. Is IhLs is in reunion lo llie molion lor iillornev fees
          and liligalion cxpcnscH? If so. shmildn't we. jasl schedule a hciiring dale?
          Hryaii K. Banm
          ITeptily Count)' AlloiHe\
          WliBltU COUNTY AltOUNhY’S OTTICi;
          2.380 Washinginn lltvd.. Suite 2.30.Ogden. I T 84401
          Office: 801..399.8471
          Res: 801.399.8.304
          i;m:iil; l>liiiroiif« eo.wcl.ier.in.iis

          From: Sam Newton fmaHto:sani®snewtonlaw.com1
          Sent: Monday, April 10, 2017 11:55 AM
          To: Juana Quintero
          Cc: B3ron,Bryan
          Subject: Re: Telephone Conference

          Can vve schedule a telephone conference lo discus.s the funding issues on Lovell with me and Bryan
          Baron?

          sam
                          Samuel P. Newton / Allotney at Law.muKii'isroHvtanlmeenin
                          Law Olllce of Samuel P. Newton, PCOIIice; (406) 407-7323!
                          Fax; (406) 203-114440 2n<l Street E, Suite 222Kalispell, MT

                          Hi!!!

                  On Apr 10, 2017, at II :09 AM, Sam Newton <sam'rr;sii                       ■ wrote;

                  Thai’s just fine.

                        On Apr 10, 2017, at 11:08 AM, Juana Quintero <iuiiiniq7fUi
                        wrote;

                        Yes, just waiting on the Judge. We are calling 801-
                        624-6530, is that correct?

                        On Mon, Apr 10, 2017 at 11:06 AM, Sam Newton
                        <siim4)isncwu)ii!inv.com> wrote:
                        I assume you're calling today?                                                   NEWTON000353
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 12 of 15




                               ixinBiTB
                      (Affidavit of Michael Bouwhuis)




                                                        NEWTON000354
                                    0
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 13 of 15




  MICHAEL D. BOUWH0IS #6498
  Attorney at law
  PO Box 150801
  OgdCT, Utah 84415
  Tdephoae: C801) 393-6452




        IN THE SECOND JUDICIAL DIOTMCT COURT, WEMBR COUNTT
                  OODEN DEPAMIMINT, STATE OF UTAH
                   2525 Grant Avimue, Ogden, UT 84401

 CTATEOFUTAH,                                     )     AFFIDAVIT OF ATTOIRNEY
                                                        MICMAELD. BOUWHUIS RE
            Plaintiff,                            )     ATTORNEY SEAN YOUNG
  vs.                                             )

 DOUGLAS A LOVELL,                                ) Case No. 921900407
                                                    Judge Michael D. DiReda
        Defendant                                 )




 STAIEOFUTAH               )
                           • ss
 COUNTY OF WEBER)
        MICHAEL D. BOUWHUIS, being first duly sworn, deposes and states upon his ftorh as
 follows:
                   1.    Diat I am an attorney licensed to practice law in the State of Utah.
                  2.     That I was lead trial counsel for Doi^as A. Lovell.
                  3.     That Sean Young was an {tftomey assigned to assist me in representing
                         Mr.. Lovell.
                  4.     That as part of Mr. Young's assignment he was to handle a obtain number
                         of witness, to wit: Judy Humphries, Amy Humphrey, Kent and Betty


                                                                                  NEWTON000355
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 14 of 15




                        Tucker, Brenl Scharnian, Dr. John Newlon, Pamela Madison, Debbie

                        Motleshard, lluss Minas, Holly Neville, Brad Burch, Teiry Baiticll, Tony

                       Milar, Bob Bi iinson, Richard Boyer, Leon Denney, Jack Ford, Paul

                       Kirkpalrick, Chuck Thompson, and Gary Webster. Specifically, Mr.

                       Young was to review any materials we had on these tvilnesses. contact

                       them, interview them, prepare them for trial, and get subpoenas prepared

                       and served on them to ensure their appearance at trial.

                5.     J hat as wc prepared for trial Mr. Young assured me that he was doing the

                       work refeired to in paragraph 4 above, and thtit he never gave me any

                       indication that these witnesses were reJiising to cooperate.

        FURTHLR your Affiant saith not.
        DA'fED this //3 day of October 2015.




                                                     MICHAEL D, BOWHUri^
                                                     Attorney for Defendant
                                                     AITiant

                                        .
 Subscribed and sworn to before me on this      day of October 2015.


                  KAREN VON COU.N
                 HotmnmK« smje ivwah
                  COMMISSION NO. H48«4
                 COMM. EXP. oe-«i.aoi»




                                                                              NEWTON000356
Case 1:18-cv-00015-HCN-EJF Document 26-13 Filed 07/30/19 Page 15 of 15




                              CERTIFICATE OF SERVICE


I certify that a true and correct copy of the foregoing REPLY TO MEMORANDUM IN

OPPOSITION TO EX PARTE MOTION FOR PAYMENT OF ATTORNEY FEES AND

LITIGATION EXPENSES was mailed by first class mail or electronically delivered April 13,

2017 to the following:


Bryan Baron
Weber County Attorney
2380 Washington Blvd. #230
O^enUT 84401



_____ /s/ Devlin Foubert
DEVLIN FOUBERT




                                                                      NEWTON000357
                                            in
